DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on October 21, 2021. 
	Claims 1-5, 7-8, 10-12, 14-15 and 17-19 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-5, 7-8, 10-12, 14-15 and 17-19 are rejected, and this action is made FINAL, as necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the electrical available power" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “available electrical power” in Lines 8-9.
available electrical power.

Claim 8, Line 14; and Claim 15, Line 16 recite the limitation "the EVSE stations".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, Line 3; and Claim 15, Lines 5-6 recite the limitation “the plurality of EVSE stations”.
For the purpose of examination the limitation of Claim 8, Line 14; and Claim 15, Line 16 is interpreted as reciting: the plurality of EVSE stations.

Claims 2-5, 7, 10-12, 14 and 17-19 are also rejected under 112(b) as they inherit the deficiencies of Claims 1, 8 and 15 as identified above.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 depends on itself.
For the purpose of examination Claim 10 is interpreted as depending from Claim 8.



Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added limitations argued with respect to claim 1 are rejected under newly added reference Bissonette et al. (2012/0249065).

In response to Applicant’s arguments, regarding claims 8 and 15, that Baxter fails to teach a ramping down period. Baxter fails to adjust the allocation of the electricity during a ramping down period.
The claims recite the limitations “the current demand communication from the plurality of EVSE stations notify the central control hub of a ramp down for each of the plurality of electric vehicle batteries, and wherein the central control hub automatically re-distributes the available electrical power during the ramp down”
Baxter discloses current demand communication from a plurality of EVSE stations (120, 310 and 325) notify the central control hub (305) of a ramp down for each of a plurality of electric vehicle batteries (Par.53, The amount of electric current request is lowered (ramp down) when the charging is substantially complete.), and wherein the central control hub (305) automatically re-distributes the available electrical power during the ramp down for a first of the plurality of electric vehicle batteries (electric vehicle connected to EVSE station 120) (Par.50 and 53, The power allocated to each of the plurality of EVSE stations is dynamically adjusted based on the current demand communication received from the plurality of EVSE stations.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (2012/0056582), Baxter et al. (2010/0134067) and Bissonette et al. (2012/0249065).
Claim 1: Iwata teaches a system for electric vehicle charging (Fig.3A) comprising: a plurality of electric vehicle supply equipment (EVSE) stations (2) for charging a plurality of electric vehicle (10) batteries from an electric supply circuit (8) (Par.20) (Fig.1); and a central control hub (9) communicatively coupled with each of the plurality of the EVSE stations (2) (Par.28 and 32), wherein each EVSE station (2) of the plurality of EVSE stations lacks direct communicative connection to another EVSE station (2) (Fig.1), and wherein the central control hub (9) executes a local software application that operates independent of and absent any reference to external 
Iwata does not explicitly teach the central control hub communicatively coupled with each of the plurality of the EVSE stations via a local wireless data network.
Baxter teaches a central control hub (305) communicatively coupled with each of a plurality of EVSE stations (120, 310 and 325) via a local wireless data network (Par.28 and 35) (Fig.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Baxter in the system of Iwata to have had the expected result of exchanging messages and data between the EVSE stations and the central control hub (Par.28) without the need of wires or the need of physically connecting the EVSE stations to the central control hub.
Furthermore, Iwata does not explicitly teach a local power generator to generate on-site power; wherein the central control hub optimizes charging of the plurality of electric vehicle batteries to consume as much of the on-site power possible before using other sources of power.
Bissonette teaches a system for electric vehicle charging (Fig.6) comprising: a local power generator (250) to generate on-site power (Par.41); a control hub (310) optimizes charging an electric vehicle (100) to consume as much of the on-site power possible before using other sources of power (Par.86).

Claims 2-3: Iwata, Baxter and Bissonette teach the limitations of claim 1 as disclosed above. Iwata does not explicitly teach each of the plurality of EVSE stations  is operable to send a current demand communication to the central control hub requesting an allocation of a portion of the available electrical power supplied by the electric supply circuit; the current demand communication sent by each of the plurality of EVSE stations is based on a load demand received from a corresponding electric vehicle to be charged.  
Baxter teaches each of a plurality of EVSE stations (130, 310 and 325) is operable to send a current demand communication to a central control hub (305) requesting an allocation of a portion of available electrical power supplied by an electric supply circuit (130) (Par.50); the current demand communication sent by each of the plurality of EVSE stations (120, 310 and 325) is based on a load demand received from a corresponding electric vehicle (110) to be charged (Par.53).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Baxter in the system of Iwata to have had permitted each of the charging stations draw a current (Par.50) required based on the charging state of the vehicle connected to each charging station (Par.53) thereby preventing power waste by not providing more power than required.
Claim 4: Iwata, Baxter and Bissonette teach the limitations of claim 1 as disclosed above. Iwata teaches the central control hub (9) is operable to send a load limit setting communication to at least one of the plurality of EVSE stations (2) to set a load limit (Xa) for the respective EVSE station (2) based on the dynamically allocated available electrical power (X) (Par.26).  
Claim 5: Iwata, Baxter and Bissonette teach the limitations of claim 4 as disclosed above. Iwata teaches in response to the receipt of the load limit setting communication from the central control hub (9), the receiving least one of the plurality of EVSE stations (2) is operable to start charging the corresponding electric vehicle (10) based on the set load limit (Xa) (Par.29-30).  
Claim 7: Iwata, Baxter and Bissonette teach the limitations of claim 1 as disclosed above. Iwata teaches one or more of the plurality of EVSE stations (2) are assigned to a load group (1) and wherein the load group (1) shares the available electrical power (X) supplied by the electric supply circuit (8) (Pars.17 and 24).  

Claims 8, 10-12 and 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (2012/0056582) and Baxter et al. (2010/0134067).
Claims 8 and 15: Iwata teaches a method for electric vehicle charging comprising: coupling a plurality of electric vehicle supply equipment (EVSE) stations (2) with a plurality of electric vehicles (10) each comprising a battery (Par.20), the plurality of EVSE stations (2) being electrically supplied from an electric supply circuit (8) (Par.19), wherein each EVSE station (2) of the plurality of EVSE stations (2) lacks direct communicative connection to another EVSE station (2) (Fig.1); and communicatively 
Iwata does not explicitly teach the data network is a wireless data network; wherein each of the plurality of EVSE stations is operable to send a current demand communication to the central control hub requesting an allocation of a portion of the available electrical power supplied by the electric supply circuit, wherein the current demand communication from the plurality of EVSE stations notify the central control hub of a ramp down for each of the plurality of electric vehicle batteries, and wherein the central control hub automatically re-distributes the available electrical power during the ramp down for a first of the plurality of electric vehicle batteries.
Baxter teaches a central control hub (305) communicatively coupled with each of a plurality of EVSE stations (120, 310 and 325) via a local wireless data network (Par.28 and 35) (Fig.3); wherein each of the plurality of EVSE stations (120, 310 and 325) is operable to send a current demand communication to the central control hub (305) requesting an allocation of a portion of available electrical power supplied by an electric supply circuit (130) (Par.50), wherein the current demand communication from the plurality of EVSE stations (120, 310 and 325) notify the central control hub (305) of a ramp down for each of a plurality of electric vehicle batteries (Par.53, The amount of electric current request is lowered when the charging is substantially complete.), and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Baxter in the system of Iwata to have had the expected result of exchanging messages and data between the EVSE stations and the central control hub (Par.28) without the need of wires or the need of physically connecting the EVSE stations to the central control hub.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Baxter in the system of Iwata to have had permitted each of the charging stations draw a current (Par.50) required based on the charging state of the vehicle connected to each charging station (Par.53) thereby preventing power waste by not providing more power than required.
Claims 10 and 17: Iwata and Baxter teach the limitations of claims 8 and 15 as disclosed above. Iwata does not explicitly teach the current demand communication sent by each of the plurality of EVSE stations is based on a load demand received from a corresponding electric vehicle to be charged.  
Baxter teaches a current demand communication sent by each of a plurality of EVSE stations (120, 310 and 325) is based on a load demand received from a corresponding electric vehicle (110) to be charged (Par.53).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Baxter in the system of Iwata to have had permitted each of the charging stations draw a current (Par.50) required based on 
Claims 11 and 18: Iwata and Baxter teach the limitations of claims 8 and 15 as disclosed above. Iwata teaches the central control hub (9) is operable to send a load limit setting communication to at least one of the plurality of EVSE stations (2) to set a load limit (Xa) for the respective EVSE station (2) based on the dynamically allocated available electrical power (X) (Par.26).  
Claims 12 and 19: Iwata and Baxter teach the limitations of claims 8 and 15 as disclosed above. Iwata teaches in response to the receipt of the load limit setting communication from the central control hub (9), the receiving least one of the plurality of EVSE stations (2) is operable to start charging the corresponding electric vehicle (10) based on the set load limit (Xa) (Par.29-30).  
Claim 14: Iwata and Baxter teach the limitations of claim 8 as disclosed above. Iwata teaches one or more of the plurality of EVSE stations (2) are assigned to a load group (1) and wherein the load group (1) shares the available electrical power (X) supplied by the electric supply circuit (8) (Pars.17 and 24). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sortomme (2013/0229149) teaches a system for electric vehicle charging (Fig.1) comprising: a plurality of electric vehicle supply equipment (EVSE) stations (114, 116 and 118) for charging a plurality of electric vehicle (104, 106, 108 and110) batteries from an electric supply circuit (112) (Par.37-38); and a central control .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 29, 2021